Name: COMMISSION REGULATION (EC) No 1640/97 of 14 August 1997 fixing the minimum export tax on common wheat in connection with the invitation to tender issued in Regulation (EC) No 1339/97
 Type: Regulation
 Subject Matter: trade policy;  plant product;  taxation
 Date Published: nan

 No L 225/24 EN Official Journal of the European Communities 15 . 8 . 97 COMMISSION REGULATION (EC) No 1640/97 of 14 August 1997 fixing the minimum export tax on common wheat in connection with the invitation to tender issued in Regulation (EC) No 1339/97 Whereas Article 7 of Regulation (EC) No 1501 /95 provides that the Commission may, on the basis of the tenders notified, in accordance with the procedure laid down in Article 23 of Regulation (EEC) No 1766/92, decide to fix a minimum export tax taking account of the criteria referred to in Article 1 of Regulation (EC) No 1501 /95; whereas in that case a contract is awarded to any tenderer whose bid is equal to or higher than the minimum tax; Whereas the application of the abovementioned criteria to the current market situation for the cereal in question results in the minimum export tax being fixed at the amount specified in Article 1 ; Whereas the Management Committee for Cereals has not delivered an opinion within the time limit set by its chairman, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 1766/92 of 30 June 1992 on the common organization of the market in cereals ('), as last amended by Regulation (EC) No 923/96 (2), Having regard to Commission Regulation (EC) No 1501 /95 of 29 June 1995 laying down certain detailed rules for the application of Council Regulation (EEC) No 1766/92 on the granting of export refunds on cereals and the measures to be taken in the event of disturbance on the market for cereals (3), as last amended by Regulation (EC) No 1 259/97 (4), and in particular Articles 7 and 15 thereof, Whereas Article 16 of Regulation (EEC) No 1766/92 provides that where quotations or prices on the world market for certain products reach the level of Community prices and such situation is likely to continue and deterio ­ rate thereby disturbing or threatening to disturb the Community market, appropriate measures may be taken ; whereas Article 15 of Regulation (EC) No 1501 /95 provides that, where such conditions are met, an export tax may be fixed; Whereas prices on the world market for common wheat have reached the level of those in the Community and the trend in those prices is that they will increase; whereas this situation will give rise to problems; whereas it has therefore been decided to fix an export tax at a level which will avoid disturbance on the Community market; Whereas an invitation to tender for the refund and/or the tax for the export of common wheat to all third countries was opened pursuant to Commission Regulation (EC) No 1339/97 0; HAS ADOPTED THIS REGULATION: Article 1 For tenders notified from 8 August to 14 August 1997, pursuant to the invitation to tender issued in Regulation (EC) No 1339/97, the minimum tax on exportation of common wheat shall be ECU 0,10 per tonne . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 14 August 1997. For the Commission Emma BONINO Member of the Commission (') OJ No L 181 , 1 . 7. 1992, p. 21 . 0 OJ No L 126, 24. 5. 1996, p. 37. h) OJ No L 147, 30 . 6 . 1995, p. 7 . ( «) OJ No L 174, 2. 7. 1997, p. 10 . n OJ No L 184, 12. 7. 1997, p. 7 .